Exhibit 10.2

Director Compensation Policy

Non-employee members of our Board of Directors are compensated in the following
manner under our existing director compensation program (directors who are
employees of the Company receive no additional compensation for serving on the
Board).

Fees.    Non-employee directors receive the following annual cash compensation
(paid quarterly) for serving on the Board and its committees:

·



$35,000 retainer;

·



$30,000 for the Chairman of the Board;

·



$19,000 for the chair of our audit committee and $8,000 for each of its other
members;

·



$19,000 for the chair of our compensation committee and $8,000 for each of its
other members; and

·



$6,000 for the chair of our nominating and corporate governance committee and
$3,000 for each of its other members.

Equity Awards.    Each new director receives a stock option to purchase the
number of shares represented by $100,000 divided by the per share fair market
value of our common stock on the date of the award.  Immediately following each
annual meeting of our stockholders, each director who has served as a member of
our board of directors for at least six months automatically receives an award
of restricted stock units ("RSUs") covering a number of shares of our common
stock equal to $60,000 divided by the per share fair market value of our common
stock on the date of the award. Each initial stock option award has a ten-year
term and vests monthly over four years. Each RSU award vests in full on the
one-year anniversary of the grant date. Vesting of the stock options and RSUs is
subject to the director’s continuous service on our board. Directors are also
eligible to receive discretionary equity awards as determined by the Board.

Non-employee directors receive no other form of remuneration, perquisites or
benefits, but are reimbursed for their expenses in attending meetings, including
travel, meal and other expenses incurred to attend meetings solely among the
non-employee directors.

 



--------------------------------------------------------------------------------